Name: Council Regulation (EEC) No 3578/92 of 7 December 1992 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway
 Type: Regulation
 Subject Matter: organisation of transport;  economic policy;  transport policy
 Date Published: nan

 Avis juridique important|31992R3578Council Regulation (EEC) No 3578/92 of 7 December 1992 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterway Official Journal L 364 , 12/12/1992 P. 0011 - 0012 Finnish special edition: Chapter 7 Volume 4 P. 0146 Swedish special edition: Chapter 7 Volume 4 P. 0146 COUNCIL REGULATION (EEC) No 3578/92 of 7 December 1992 amending Regulation (EEC) No 1107/70 on the granting of aids for transport by rail, road and inland waterwayTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1107/70 (4) provides that Member States may promote the development of combined transport by granting aid relating to investment in infrastructure and in the fixed and moveable facilities necessary for transhipment or to the running costs of an intra-Community combined transport service in transit across the territory of non-member countries; Whereas the evolution of combined transport shows that for the Community as a whole the starting-up phase of this technology has not been completed yet, and whereas the aid arrangements should therefore be maintained for a further period; Whereas the possibility of granting such aid for the running costs of combined transport services crossing the territory of a non-member country is warranted only in the specific cases of Austria, Switzerland and the States of the former Yugoslavia; Whereas the need to achieve economic and social cohesion rapidly in the Community entails putting the emphasis on investment in rail and road facilities specific to combined transport, in particular where they present an aternative to infrastructure work that cannot be completed in the short term; Whereas, in addition, providing aid for road facilities specific to combined transport would be an effective way of encouraging small and medium-sized undertakings to avail themselves of combined transport services; Whereas aid for equipment specific to combined transport would foster the development of new bimodal and transhipment technology; Whereas during a limited start-up phase the possibility of granting aid should therefore be extended to investment in transport facilities specifically designed for combined transport, provided that they are used exclusively for that purpose; Whereas the present aid arrangements should be maintained in force until 31 December 1995 and the Council should decide, under the conditions laid down in the Treaty, on the arrangements to be applied subsequently or, if necessary, on the conditions for terminating such aid; Whereas Regulation (EEC) No 1107/70 should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Item 1 (e) of Article 3 of Regulation (EEC) No 1107/70 is hereby replaced by the following: '(e) until 31 December 1995, where the aids are granted as a temporary measure and are designed to facilitate the development of combined transport, such aids must relate to: - investment in infrastructure, or - investment in fixed and moveable facilities necessary for transhipment, or - investment in transport equipment specifically designed for combined transport and used exclusively in combined transport, or - costs of running combined transport services in transit across Austria, Switzerland or the States of the former Yugoslavia. The Commission shall submit a progress report on the above measures to the Council every two years giving details, inter alia, of the destination of the aids, their amount and their impact on combined transport. Member States shall supply the Commission with the information needed to compile the report. By 31 December 1995 the Council, acting on a proposal from the Commission, shall decide under the conditions laid down in the Treaty, on the arrangements to be applied subsequently or, if necessary, on the conditions for terminating them.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1992. For the Council The President J. MacGREGOR (1) OJ No C 282, 30. 10. 1992, p. 10. (2) Opinion delivered on 20 November 1992 (not yet published in the Official Journal). (3) Opinion delivered on 24 November 1992 (not yet published in the Official Journal). (4) OJ No L 130, 15. 6. 1970, p. 1. Last amended by Regulation (EEC) No 1100/89 (OJ No L 116, 28. 4. 1989, p. 24).